UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 10, 2013 Crown Castle International Corp. (Exact Name of Registrant as Specified in its Charter) Delaware 001-16441 76-0470458 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer IdentificationNumber) 1220 Augusta Drive Suite 500 Houston, TX 77057 (Address of Principal Executive Office) Registrant’s telephone number, including area code: (713) 570-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 – OTHER EVENTS On January 10, 2013, Crown Castle International Corp. (“Crown Castle”) issued a press release announcing the final results of its previously announced cash tender offer (“Tender Offer”) for any and all of its outstanding 9.00% Senior Notes due 2015 (“9% Notes”). The Tender Offer was subject to the satisfaction or waiver of certain conditions as set forth in the offer to purchase and the related letter of transmittal delivered to holders of the 9% Notes on December 11, 2012. As previously announced, Crown Castle will redeem all of the remaining then outstanding 9% Notes on January 23, 2013. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. On January 10, 2013, based on the final results of the Tender Offer, Crown Castle accepted for purchase an additional $839,000 aggregate principal amount of the 9% Notes validly tendered after 11:59 p.m. (EST) on December 24, 2012, but on or prior to 11:59 p.m. (EST) on January 9, 2013, in the Tender Offer. ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit No. Description Press Release, dated January 10, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN CASTLE INTERNATIONAL CORP. By: /s/ E. Blake Hawk Name:E. Blake Hawk Title:Executive Vice President and General Counsel Date:January 11, 2013 EXHIBIT INDEX Exhibit No. Description Press Release, dated January 10, 2013
